Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2015120268.
	JP ‘268 discloses a web conveying device (drawing 1) configured to convey a web W and rewind the web into a roll 420, comprising: a moving roller (204, 205) arranged between a send-in port (near 150) for the web and a rewinding roll 420 which is the web rolled, the moving roller (204, 205) configured to be movable in and up-down direction to apply tension to the web or release the tension, and a controller 260 configured to perform control of moving the moving roller (204, 205) to an upper limit .

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanno, US 2016/0332836.
	Kanno ‘836 discloses a web conveying device (figure 2) configured to convey a web P and rewind the web into a roll 14, comprising: a moving roller 41 arranged between a send-in port (near 41 where the paper is conveyed) for the web and a rewinding roll 14 which is the web rolled, the moving roller 41 configured to be movable in and up-down direction to apply tension to the web or release the tension, and a controller 61 configured to perform control of moving the moving roller 41 to an upper limit position (i.e., setting a range upper and lower limits, see figures 8-9 as examples) in the up-down direction in an operation of stopping conveyance of the web; and a moving roller holder (i.e., using 17 with the controller 61) configured to release the tension by using a holding stage 44 configured to hold the moving roller 41 and prevent the moving roller 41 from falling in the operation of stopping conveyance of the web, wherein the moving roller holder (using 17 and 61) moves the holding stage 44 such .

Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	The claim 2 is patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 2, including every structural element recited in the claim, especially, the concept of braking both first and second motors independently and simultaneously based on each threshold set based on the diameter.
None of the references of the prior art teach or suggest the elements of the device as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the device in the manner required by the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
SK
11/3/21
/SANG K KIM/           Primary Examiner, Art Unit 3654